Citation Nr: 1806024	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right foot plantar fasciitis with calcaneal spur disability (right foot disability).

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Air Force from October 1985 to October 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of this case subsequently transferred to the RO in Wichita, Kansas. 

The Veteran has also filed a claim for service connection for left lower extremity radiculopathy and it was addressed by his representative in its December 2017 Appellant's Brief.  This matter had been granted by the RO in an April 2015 rating decision and as this was a full grant of benefits, this issue not before the Board. 

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right foot disability manifested as moderate disability.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a right foot disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's right food plantar fasciitis with calcaneal spur is rated under Diagnostic Code 5284, Foot Injury, Other.  38 C.F.R. § 4.73 (2017).  Under this Diagnostic Code a 10 percent rating is warranted with a moderate injury.  A 20 percent rating is warranted with a moderately severe injury.  A 30 percent rating is warranted with a severe foot injury. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The evidence of record contains the Veteran's continued complaints of right heel pain and stiffness.  The Veteran has also continued to wear orthotics daily to help with his pain.  

The Veteran received a VA examination in October 2010.  The Veteran did not suffer from flare ups but did still use orthotics.  The Veteran did not have swelling, heat, redness, fatigability, weakness, or lack of endurance.  The Veteran experienced pain and stiffness while at standing and rest.  The Veteran had no painful motion, swelling, instability, weakness, muscle atrophy, or foot deformity. 

The Veran also received an MRI scan in January 2015.  The MRI scan showed there was no significant abnormality, but noted that a previous examination showed a plantar calcaneal enthesophyte.  

The Veteran's most recent VA examination was in April 2015.  The VA examiner noted the Veteran continued to have pain in his right foot for a decade, and now the pain spread to the top of his right foot and his big toe.  The Veteran now experienced flareups but they did not cause functional loss.  However, the VA examiner noted that he experienced pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  The Veteran did not have any contributing factors of disability associated with limitation of motion such as weakness, fatigability, or incoordination.  The Veteran still wore orthotic devices and his occupation was impacted as he could not stand for more than 10 minutes in one spot or walk for an extended amount of time 

The VA General Counsel noted that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  Additionally, 38 C.F.R. § 4.59 is potentially applicable to evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  As a result, the Board finds an initial 10 percent is warranted because the Veteran's right foot disability involves flareups, functional impairment such as pain on palpation as well as problems standing.  Additionally, he experiences painful motion.  

Nevertheless, based on the evidence of record the Board finds a rating higher than 10 percent is not warranted during the appeal period.  The Board considers that the Veteran's flareups impact his function, but the evidence does not support that the Veteran's disability is moderately severe or severe.  The Veteran's activities are limited, but not to the point where the Veteran's disability is better captured by a 20 percent disability rating.  His motion is painful, but not limited.  He did not report functional loss at his April 2015 VA examination.  Although pain on movement was reported, there was none on physical examination.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right foot disability does not more closely approximate an initial 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  

In summary, an initial 10 percent disability rating for a right foot disability, but no higher, is granted.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his disabilities renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran maintains full time employment. 


ORDER

An initial 10 percent disability rating for a right foot disability is granted.  


REMAND

The Veteran underwent a VA examination in October 2010.  The examiner diagnosed cervicalgia, which is pain in a joint.  His service treatment records (STRs) note multiple complaints for neck pain and reference segmental dysfunction of the cervical region.  At his October 2010 VA examination, he reported having neck pain since service and continued to have moderate pain and stiffness.  No etiology opinion was provided.  He has not been diagnosed with arthritis and therefore presumptive service connection or a grant based upon continuity of symptoms is not applicable.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  However, the Veteran's competent, credible descriptions of persistent symptoms since service meet the low threshold sufficient to trigger the need for an examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his cervical spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

The Veteran's STRs noting neck pain and cervical segmental dysfunction.

The Veteran's credible reports of persistence of cervical spine symptoms since service.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability began during active service; is related to an incident of service; or if arthritis is diagnosed, began within one year after discharge from active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


